Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echols et al. (6,583,591).
Fig. 1 shows a load control device configured to control three or more independent loads 12a-12d that can be driven reversibly by switching an energization direction and that allow an alternative operation, the load control device comprising: one H-bridge circuit 20/26a; a plurality of half-bridge circuits 26b-26d; a common connection circuit (at nodes 14a-14d) that connects one terminal of each of the plurality of loads commonly to one output terminal of the H-bridge circuit; individual connection circuits (at nodes 16a-16d), each of which connects the other terminal of each of the plurality of loads to the other output terminal of the H-bridge circuit or any one of the output terminals of the plurality of half-bridge circuits; and an exclusive control unit 34 that generates signals to be respectively supplied to 
Note that little weight is given to Applicant's claimed combination of one H-bridge circuit and a plurality of half-bridge circuits because an H-bridge is merely a pair of half-bridges.  Or in other words, Applicant's claimed combination of one H-bridge circuit and a plurality of half-bridge circuits is seen simply as a plurality of half-bridge circuits.  This is what is shown in the Echols et al. reference.
When an input of a simultaneous drive instruction for each of the plurality of loads is detected, the exclusive control unit drives only the load having a highest priority among the plurality of loads for which the drive instruction has been generated, according to priorities assigned to the plurality of loads (col 5, lns 63-64) as recited in claim 2.
Block 38 is seen as the drive instruction generation unit (col 5, lns 8-11) recited in claim 3.  Claims 3 and 4 are otherwise anticipated for the reasons above.
The circuit may be for use in a vehicle (col 1, ln 57) as recited in claim 5.  Claim 5 is otherwise anticipated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849